The motion for reargument is denied. The disposition of the matter made below can leave no shadow of moral obliquity or of unprofessional conduct on appellant. The services rendered to his client were reasonably worth the sum claimed by him. He was not without ground for believing he was entitled to that sum. He was certainly entitled to litigate a fair dispute without being charged with wrongdoing. There was no wrongdoing of any kind, and the phrase "wrongfully withheld" in the title hereto, is no doubt an unintentional misdescription.
Motion denied, with ten dollars costs and necessary printing disbursements. *Page 610